  Case 1:18-cv-01216-MN Document 43 Filed 05/06/20 Page 1 of 4 PageID #: 253




Frederick L. Cottrell, III
Director
302-651-7509
Cottrell@rlf.com


May 6, 2020

BY CM/ECF
The Honorable Maryellen Noreika
844 N. King Street
U.S. District Court for the District of Delaware
Wilmington, DE 19801-3555

         Re:       Sentius International, LLC v. HTC Corp., C.A. No. 18-1216-MN; Sentius
                   International, LLC v. LG Electronics Inc., C.A. No. 18-1217-MN
Dear Judge Noreika:

        I write on behalf of LG Electronics, Inc. and LG Electronics USA Inc. (collectively, “LG”)
and HTC Corporation (“HTC”) (collectively “Defendants”) regarding a discovery dispute between
Defendants and Plaintiff Sentius International, LLC (“Sentius”) with reference to the timing and
scope of email discovery in the ESI Order to be entered in the case. Counsel on both sides have
worked diligently and in good faith to resolve numerous disputes related to the final ESI and
Protective Order provisions, but we have been unable to resolve one last remaining dispute relating
to email discovery. Pursuant to the Scheduling Order in this case (LG, D.I. 41, at ¶ 8(g)) and this
Court’s Order Setting Teleconference (LG, D.I. 54, entered April 13, 2020), Defendants
respectfully submit this letter in support of their position that the to-be entered ESI Order should
include a provision that limits the scope and timing of email discovery. (Ex. 1, LG Proposed ESI
Order, at ¶ 2(a) provision.)

A.       The Case Presents No Issues that Require Email Discovery.

        The parties’ only dispute concerns the scope and timing of email discovery, more
specifically, whether the parties should be required to produce generalized email discovery on all
issues from the outset of the litigation (Plaintiff’s position) or whether the parties should conduct
discovery first and meet-and-confer if an issue or need for email discovery arises in the case to
determine targeted issues where email discovery may be necessary and appropriate (Defendants’
position). (See Ex. 1, Defendants’ Proposed ESI Order, at ¶ 2(a).) Defendants also respectfully
submit that email discovery should be limited to non-technical topics. (Id.)

        There are no identified issues that would necessitate default email discovery in this litigation.
There are no pleaded allegations, such as willful infringement, that would suggest that email
discovery is appropriate. Indeed, Sentius amended its complaint to remove enhanced damage
allegations in response to LG’s First Motion to Dismiss. (Compare (LG D.I. 1 at Prayer (e) with LG
D.I. 16 at Prayer (removing enhanced damages allegations).) LG’s Motion argued that Sentius had
not adequately pled willful infringement to support an enhanced damage theory and Sentius could
    Case 1:18-cv-01216-MN Document 43 Filed 05/06/20 Page 2 of 4 PageID #: 254

The Honorable Maryellen Noreika
May 6, 2020
Page 2 of 4

not do so because Sentius alleged that LG first received notice of the ’633 patent two years after the
’633 patent expired.1 (LG D.I. 13 at 2 and 7.) Sentius cannot now argue that it needs email discovery
to support a theory of damages that Sentius has abandoned. Eurand, Inc. v. Mylan Pharm., Inc., 266
F.R.D. 79, 84 (D. Del. 2010) (“It is improper to use discovery in search of a factual predicate required
to be pled in the first instance.”); Micro Motion, Inc. v. Kane Steel Co., Inc., 894 F.2d 1318, 1327–
28 (Fed. Cir. 1990) (“A litigant may not engage in merely speculative inquiries in the guise of
relevant discovery.”). There are no allegations of indirect infringement against Defendants. The
damages window in this case is also relatively small and covers between August 9, 2012 and
February 16, 2014. Searching and identifying emails six to eight years ago to support discovery
issues in this patent infringement lawsuit makes little sense and is highly burdensome.

        In these circumstances, a blanket requirement that the parties collect and produce email
discovery on all issues, without regard to the needs of the case, will vastly (and unnecessarily)
increase the cost and complexity of discovery in this case. See, e.g., Rader, “The State of Patent
Litigation,” (September 27, 2011) (then-Chief Judge of the Federal Circuit noting that “[g]enerally,
the production burden of expansive e-requests outweighs their benefits . . . . for all the thousands of
appeals I’ve evaluated, email appears even more rarely as relevant evidence”). Immediate and
unrestricted email discovery will not provide anything of substance, over and above the information
Defendants are already producing as part of their core technical document production and in response
to Plaintiff’s document requests (responses to which are due later this month).

        Accordingly, Plaintiff’s proposal should be rejected, and any email discovery should be
limited to non-technical issues and permitted only if a specific need for email discovery is
demonstrated. This phased approach to email discovery is consistent with the approach adopted in
other cases in this District. See, e.g., Groove Digital, Inc. v. King.com Ltd., Case 1:18-cv-00836 (Ex.
2, Transcript from Scheduling Conference, D.I. 24; Ex. 3, Scheduling Order ¶ 3(g)(i)(c), D.I. 21)
(“Groove Digital”) (adopting defendants’ proposal to delay email search and production, such that
the parties would not meet and confer regarding search mechanisms, if at all, until after the receiving
party reviewed the core technical production and the producing party’s primary document production
in response to document requests)).

B.      Limits on Email Discovery Are Appropriate.

         Defendants’ request to include a need-based email discovery provision as part of the ESI
Order is supported by several rulings on similar, disputed ESI Order provisions entered in this
district. In Groove Digital, the parties addressed a similar request for a provision restricting email
discovery.2 The Groove Digital case also involved a willfulness allegation that had been pled, but
was later dismissed/dropped from the pleadings. (See Ex. 2, Groove Digital Tr. at 10:9-14.) The
court in Groove Digital found that the plaintiff’s proposal for default email discovery was “more
onerous than [] necessary for Plaintiff to get what they need to pursue [the] case.” (See id. at
10:15-25; see also id. at 3:16-7:20, 12:20-13:5.) So the Court entered an ESI Order that limited
email discovery in a manner similar to what Defendants propose in the present litigation.

1
  Although Sentius has not yet dropped its enhanced damage allegations against HTC, its
Complaint acknowledges that HTC only received notice of the ’633 patent years after it expired.
2
  Defendants provided Sentius with all of the Delaware orders during the meet-and-confer
discussions surrounding the ESI Order.
  Case 1:18-cv-01216-MN Document 43 Filed 05/06/20 Page 3 of 4 PageID #: 255
The Honorable Maryellen Noreika
May 6, 2020
Page 3 of 4

       Groove Digital ESI email provision                     Defendants’ proposed ESI email provision
 The parties will delay search and production of            Ediscovery limitations. The parties will not conduct a
 electronic mail and electronic mail documentation          search and production of electronic mail initially. If, at
 (“Secondary documents”). If, at such time as the           such a time as the receiving party has reviewed the
 receiving party has reviewed the contents of the           contents of the producing party’s primary document
 producing party’s primary document production, the         production, third-party document productions and
 receiving party determines that Secondary Documents        deposition testimony, the receiving party determines
 may be required, the receiving party may indicate such     that electronic-mail discovery is necessary, the
 determination to the producing party. Upon such            receiving party may indicate such determination to the
 determination, the producing party and receiving party     producing party. Upon such determination, the
 shall meet and confer in good faith to identify which      producing party and receiving party shall meet and
 particular documents will be searched and to identify      confer in good faith to identify which specific issues
 reasonable mechanisms for narrowly tailored searches       and which particular electronic-mail sources will be
 of, or for, such Secondary Documents. Should the           searched and to identify reasonable mechanisms for
 parties be unable to reach an agreement on these issues,   narrowly tailored searches of, or for, such electronic-
 counsel must follow the provisions of Paragraph 3(h)       mail discovery. Should the parties be unable to reach
 below. (Ex. 3, Groove Digital SO at 4-5.)                  an agreement on these issues, the requesting party must
                                                            submit a five-page letter brief to the Court explaining
                                                            the need for electronic-mail discovery. Unless ordered
                                                            otherwise, the collection, search, and production of
                                                            electronic mail shall be limited to non-technical topics
                                                            and shall be limited to custodians identified by the
                                                            producing party as likely to have electronic mail
                                                            relevant to those topics. There shall be no electronic-
                                                            mail discovery for technical topics and technical
                                                            custodians. (Ex. 1, Defendants’ Proposed ESI Order
                                                            ¶2(a) provision.)

Similar to Defendants’ proposal here, other Delaware cases have also restricted email discovery
to non-technical issues (e.g., willfulness and equitable estoppel), allowing the parties to move for
additional email discovery based on a good cause showing. See Ex. 4, Sprint Commc’ns Co. v.
Cequel Commc’ns, LLC, 18-cv-1752-RGA, Joint Order Regarding Electronically Stored
Information, D.I. 50 (D. Del. June 24, 2019) (“Sprint”) at ¶ 6 and n.1. Willfulness and equitable
estoppel are not pled in this case. See also Ex. 5, Bradium Tech LLC v. Microsoft Corp., 15-cv-
00031-RGA, Electronic Discovery Order, D.I. 65 (D. Del. Mar. 24, 2016) (“Bradium”) at ¶ 5(b)
(allowing E-Mail production if good cause exists.) Because there are no issues in the case that
warrant email discovery, Defendants’ proposal to table email discovery absent good cause and a
showing of need is appropriate.

C.      Defendants’ Proposed ESI Provision Is Narrowly Tailored.

        As addressed above, Defendants’ proposed ESI provision does not seek to exclude all email
discovery under all circumstances. Instead, Defendants’ proposal strikes the right balance by
allowing the parties to seek email discovery in the event that a specific need arises in the case. If
such need should arise, in line with the Groove Digital and Sprint orders, the parties can meet and
confer to address the need and resort to the scheduling order dispute provision to the extent that the
parties are unable to reach an agreement. Thus, Defendants’ proposal is narrowly tailored to ensure
that email discovery is available if events in the case warrant it.
      Case 1:18-cv-01216-MN Document 43 Filed 05/06/20 Page 4 of 4 PageID #: 256
The Honorable Maryellen Noreika
May 6, 2020
Page 4 of 4


                                                  Respectfully submitted,

                                                  /s/ Frederick L. Cottrell, III

                                                  Frederick L. Cottrell, III (#2555)

FLC,III/jjr


cc:      All Counsel of Record (via CM/ECF and email)
